 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 U.S. Bank, N.A., as Trustee for Bayview                   Case No.: 2:17-cv-01102-JAD-GWF
   Opportunity Master Fund IIIA Remic Trust
 4 2016-RN3,

 5            Plaintiff                                               Order Lifting Stay
     v.
 6                                                                       [ECF No. 47]
     John P. King, et al.,
 7
              Defendants
 8
     ALL OTHER CLAIMS/PARTIES
 9

10         Good cause appearing, IT IS HEREBY ORDERED that Plaintiff’s motion to lift stay

11 [ECF No. 47] is GRANTED IN PART, in that THE STAY IS LIFTED, but some of the other

12 details and deadlines requested by the motion are denied or revised. Instead, IT IS FURTHER

13 ORDERED that the parties have the following deadlines and obligations to move this case

14 forward:

15 Meet & Confer:

16         The parties have until May 24, 2018, to meet and confer as defined by Local Rule IA

17 1-3(f) regarding (1) a proposed discovery plan and scheduling order as contemplated by Local

18 Rule 26-1, (2) what discovery still needs to be conducted, (3) what viable claims and defenses

19 remain in the case in light of recent decisions from the Supreme Court of Nevada, and (4) the

20 issues that the parties intend to raise in any dispositive motion that the parties anticipate filing

21 within the next 90 days. A party representative must attend the meet and confer, either in

22 person or by telephone. Requests to be excused from any aspect of this meet-and-confer

23 requirement will be denied absent extraordinary circumstances.
 1 Stipulated Discovery Plan and Scheduling Order:

 2         The parties must file their Proposed Amended Stipulated Discovery Plan and Scheduling

 3 Order in compliance with Local Rule 26-1 by June 7, 2019.

 4 Certificate Required with Dispositive Motions:

 5         Any dispositive motion filed in this case must be accompanied by a declaration by the

 6 movant’s counsel that sets forth the details of the meet-and-confer in compliance with Local

 7 Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts, the issues raised in the motion

 8 could not be resolved. The court may summarily deny any motion that fails to comply with this

 9 requirement.

10         Dated: April 22, 2019

11                                                            _________________________________
                                                                      ________ _____________
                                                                               __        _ ___
                                                              U.S. District
                                                                       rictt Judge
                                                                               d e Jennifer
                                                                             Judg
                                                                             Ju            er A.
                                                                                    Jennnifer
                                                                                           er A Dorsey
12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
